UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2016 Item 1: Schedule of Investments Vanguard Massachusetts Tax-Exempt Fund Schedule of Investments (unaudited) As of August 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.5%) Massachusetts (99.1%) Boston MA GO 5.000% 2/1/24 2,345 2,826 Boston MA GO 5.000% 3/1/24 3,000 3,737 Boston MA GO 5.000% 4/1/28 1,940 2,471 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,130 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,790 1 Boston MA Water & Sewer Commission Revenue 5.000% 5/1/19 (Prere.) 3,725 4,150 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,815 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 750 910 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,132 Braintree MA GO 5.000% 5/15/19 (Prere.) 4,000 4,460 Braintree MA GO 5.000% 5/15/26 2,300 3,022 Cambridge MA GO 5.000% 1/1/23 850 1,021 Cambridge MA GO 4.000% 1/1/26 1,600 1,928 Cambridge MA GO 4.000% 1/1/27 1,000 1,196 Essex MA North Shore Agricultural & Technical School District GO 4.000% 6/1/39 2,810 3,116 Holyoke MA GO 5.000% 9/1/30 1,690 2,035 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/31 2,285 3,184 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 7,430 8,829 Massachusetts Bay Transportation Authority Revenue VRDO 0.590% 9/8/16 8,245 8,245 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/17 (Prere.) 1,020 575 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 78 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/18 (Prere.) 5,215 5,654 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/18 (Prere.) 12,785 13,862 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,307 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,579 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/23 4,000 4,975 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 2,825 3,562 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,698 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/27 5,950 7,837 Massachusetts Bay Transportation Authority Sales Tax Revenue 4.000% 7/1/32 2,870 3,278 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/32 2,900 4,060 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 10,000 14,167 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 2,000 2,833 Massachusetts Bay Transportation Authority Sales Tax Revenue 4.000% 7/1/35 1,980 2,222 Massachusetts Bay Transportation Authority Sales Tax Revenue 4.000% 7/1/35 3,000 3,377 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/35 2,145 2,445 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.660% 9/8/16 2,881 2,881 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/26 2,875 3,524 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/29 2,000 2,419 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/32 2,500 2,996 Massachusetts Clean Water Trust Revenue 5.000% 2/1/28 3,000 3,745 Massachusetts Clean Water Trust Revenue 5.000% 2/1/29 405 524 Massachusetts Clean Water Trust Revenue 5.000% 2/1/30 405 521 Massachusetts Clean Water Trust Revenue 5.000% 2/1/35 3,000 3,659 Massachusetts Clean Water Trust Revenue 5.000% 2/1/45 2,085 2,519 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 3,321 Massachusetts College Building Authority Revenue 5.000% 5/1/25 1,100 1,325 Massachusetts College Building Authority Revenue 5.000% 5/1/26 1,430 1,751 Massachusetts College Building Authority Revenue 5.000% 5/1/27 1,200 1,478 Massachusetts College Building Authority Revenue 4.000% 5/1/29 2,015 2,342 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,710 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,075 1,287 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,610 1,841 Massachusetts College Building Authority Revenue 5.000% 5/1/31 2,000 2,444 Massachusetts College Building Authority Revenue 5.000% 5/1/36 4,000 4,758 Massachusetts College Building Authority Revenue 5.000% 5/1/39 3,000 3,597 Massachusetts College Building Authority Revenue 5.000% 5/1/41 5,000 5,929 Massachusetts College Building Authority Revenue 5.000% 5/1/43 3,285 3,892 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 3,500 3,970 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 3,000 3,406 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 5,620 6,335 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 2,350 2,660 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 3,000 3,355 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/17 (Prere.) 1,985 2,014 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/17 (Prere.) 3,105 3,151 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/17 (Prere.) 2,000 2,030 Massachusetts Development Finance Agency Hospital Revenue (Cape Cod Healthcare Obligated Group) 5.250% 11/15/36 5,130 6,096 Massachusetts Development Finance Agency Revenue (Baystate Medical Obligated Group) 5.000% 7/1/34 1,500 1,777 Massachusetts Development Finance Agency Revenue (Bentley University) 5.000% 7/1/40 3,000 3,668 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/31 1,685 2,111 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 3,300 3,900 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/46 1,500 1,831 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,000 2,333 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/28 1,250 1,426 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/29 1,500 1,704 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/30 1,430 1,623 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/31 1,250 1,416 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 560 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,270 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 470 573 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 2,995 3,650 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 2,535 2,888 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/44 2,000 2,332 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,823 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 2,099 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 10,000 10,352 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/48 5,000 5,931 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/59 (10) 5,575 7,648 3 Massachusetts Development Finance Agency Revenue (Boston University) PUT 1.140% 3/30/17 5,000 4,996 Massachusetts Development Finance Agency Revenue (Broad Institute Inc.) 5.250% 4/1/37 4,000 4,672 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/28 3,000 3,763 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/32 1,000 1,214 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/33 1,000 1,209 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/37 1,000 1,207 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/38 1,000 1,207 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 669 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 619 Massachusetts Development Finance Agency Revenue (Children's Hospital) 5.000% 10/1/34 2,440 2,988 Massachusetts Development Finance Agency Revenue (Children's Hospital) 5.000% 10/1/46 4,000 4,838 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.000% 5/1/35 5,210 6,296 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,467 Massachusetts Development Finance Agency Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/41 4,000 4,899 Massachusetts Development Finance Agency Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/46 4,000 4,867 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 10/1/40 4,665 5,385 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/18 (Prere.) 5,000 5,506 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/28 1,825 2,201 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/35 3,000 3,492 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 6,000 6,523 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/41 2,960 3,429 Massachusetts Development Finance Agency Revenue (Emmanuel College) 5.000% 10/1/43 2,000 2,344 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,157 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/30 4,600 5,357 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 11,000 13,034 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 9,790 11,330 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/28 750 860 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/40 1,750 2,087 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/45 8,000 9,490 Massachusetts Development Finance Agency Revenue (Loomis Obligated Group) 6.000% 1/1/33 4,000 4,635 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/37 4,800 5,430 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 4,650 5,233 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/19 175 195 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/21 300 355 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/23 250 308 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/26 1,380 1,665 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/31 400 490 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/32 300 366 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/37 450 543 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/32 2,000 2,207 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.250% 7/1/42 1,470 1,629 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.125% 7/1/44 1,500 1,708 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.625% 7/15/36 1,000 1,182 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.750% 7/15/43 5,755 6,845 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,611 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/29 3,250 3,827 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/30 1,750 2,088 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/32 950 1,160 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/39 3,500 4,217 Massachusetts Development Finance Agency Revenue (Olin College) 5.000% 11/1/38 6,000 7,183 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/28 2,000 2,404 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/29 6,000 7,609 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/30 1,500 1,789 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 6,691 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 4.000% 7/1/32 8,000 9,153 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 4,000 4,667 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/40 3,000 3,612 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,595 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/45 3,775 4,529 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/38 1,545 1,890 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/43 8,295 10,137 Massachusetts Development Finance Agency Revenue (Seven Hills Foundation Obligated Group) 5.000% 9/1/35 1,500 1,681 Massachusetts Development Finance Agency Revenue (Simmons College) 5.500% 10/1/28 1,000 1,216 Massachusetts Development Finance Agency Revenue (Simmons College) 5.125% 10/1/33 2,000 2,334 Massachusetts Development Finance Agency Revenue (Simmons College) 5.000% 10/1/36 2,250 2,668 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/39 3,000 3,543 Massachusetts Development Finance Agency Revenue (South Shore Hospital Inc.) 5.000% 7/1/41 2,000 2,397 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/27 1,550 1,866 Massachusetts Development Finance Agency Revenue (Sterling & Francine Clark Art Institute) 5.000% 7/1/34 1,000 1,231 Massachusetts Development Finance Agency Revenue (Sterling & Francine Clark Art Institute) 5.000% 7/1/35 2,000 2,453 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 3,290 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 3,277 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.250% 1/1/27 3,545 4,216 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 4,500 5,499 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.750% 1/1/36 850 1,015 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,401 Massachusetts Development Finance Agency Revenue (Tufts University) 5.000% 8/15/38 1,000 1,224 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.125% 7/1/26 2,750 3,156 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.500% 7/1/31 5,500 6,333 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 2,000 2,393 Massachusetts Development Finance Agency Revenue (Western New England University) 5.000% 9/1/45 2,825 3,261 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/18 (Prere.) 2,350 2,487 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/35 1,720 2,110 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 1,000 1,222 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 2,650 2,781 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/33 5,600 7,076 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/38 4,000 4,851 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/50 2,650 3,063 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/52 9,095 10,917 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/34 1,295 1,545 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 1,000 1,187 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 6,470 7,680 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,047 Massachusetts Federal Highway GAN (Accelerated Bridge Program) 5.000% 6/15/26 3,000 3,616 Massachusetts Federal Highway Revenue 5.000% 6/15/27 6,000 7,525 Massachusetts GO 5.000% 8/1/17 (Prere.) 1,250 1,301 Massachusetts GO 5.250% 8/1/17 (Prere.) 1,500 1,565 Massachusetts GO 5.500% 11/1/17 3,000 3,172 Massachusetts GO 5.000% 8/1/18 (Prere.) 4,185 4,533 Massachusetts GO 5.000% 8/1/18 (Prere.) 4,535 4,901 Massachusetts GO 5.000% 8/1/18 (Prere.) 4,500 4,874 Massachusetts GO 5.000% 7/1/19 (Prere.) 780 874 Massachusetts GO 5.500% 8/1/19 5,000 5,692 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,146 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,292 Massachusetts GO 5.500% 11/1/19 (4) 5,550 6,381 Massachusetts GO 5.000% 6/1/20 (Prere.) 3,615 4,174 Massachusetts GO 5.000% 6/1/20 (Prere.) 3,000 3,464 Massachusetts GO 5.000% 8/1/21 (Prere.) 2,000 2,392 Massachusetts GO 5.000% 8/1/22 4,400 5,372 Massachusetts GO 5.250% 8/1/22 5,000 6,175 Massachusetts GO 5.000% 5/1/23 2,500 3,101 Massachusetts GO 5.250% 8/1/23 1,000 1,265 Massachusetts GO 5.000% 11/1/23 4,000 4,910 Massachusetts GO 5.000% 7/1/24 5,765 7,005 Massachusetts GO 5.000% 11/1/24 3,500 4,287 Massachusetts GO 5.000% 7/1/25 9,000 10,924 Massachusetts GO 5.000% 11/1/25 (2) 3,000 3,911 Massachusetts GO 5.000% 7/1/26 9,000 10,918 Massachusetts GO 5.000% 8/1/26 6,500 7,717 Massachusetts GO 5.000% 7/1/27 10,000 13,288 Massachusetts GO 5.000% 7/1/28 10,740 13,892 Massachusetts GO 5.000% 7/1/29 6,000 7,717 Massachusetts GO 5.000% 7/1/30 560 717 Massachusetts GO 5.500% 8/1/30 (2) 7,000 9,849 Massachusetts GO 5.000% 7/1/32 3,460 4,389 Massachusetts GO 4.000% 8/1/32 5,000 5,518 Massachusetts GO 5.000% 7/1/33 5,215 6,589 Massachusetts GO 5.000% 7/1/33 7,000 8,673 Massachusetts GO 5.000% 7/1/34 5,000 6,292 Massachusetts GO 4.000% 5/1/35 5,000 5,509 Massachusetts GO 5.000% 7/1/35 5,000 6,267 Massachusetts GO 5.000% 7/1/35 4,000 4,920 Massachusetts GO 5.000% 7/1/36 4,000 5,001 Massachusetts GO 5.000% 8/1/36 9,000 10,608 Massachusetts GO 5.000% 7/1/37 500 612 Massachusetts GO 5.000% 8/1/37 5,000 5,880 Massachusetts GO 5.000% 7/1/38 5,000 6,222 Massachusetts GO 5.000% 7/1/40 8,000 9,746 Massachusetts GO 5.000% 3/1/41 8,000 9,627 Massachusetts GO 4.000% 9/1/41 3,000 3,363 Massachusetts GO 4.000% 9/1/42 6,900 7,739 Massachusetts GO 4.000% 6/1/43 7,820 8,438 Massachusetts GO 4.500% 8/1/43 3,705 4,189 Massachusetts GO 4.000% 5/1/45 10,000 10,916 Massachusetts GO 5.000% 7/1/45 9,000 10,932 Massachusetts GO 4.000% 4/1/46 16,000 17,622 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.600% 9/1/16 LOC 2,450 2,450 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.600% 9/8/16 LOC 4,865 4,865 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College Music) 5.000% 10/1/17 (Prere.) 1,635 1,713 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College Music) 5.000% 10/1/26 120 125 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/18 (Prere.) 315 340 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 2,575 2,713 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.000% 7/1/18 (Prere.) 2,000 2,159 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.125% 7/1/18 (Prere.) 3,015 3,262 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.125% 7/1/18 (Prere.) 3,500 3,786 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) 5.500% 12/1/39 4,000 4,528 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,433 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 3,582 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/24 810 922 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/30 925 1,052 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 21,340 23,653 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 10/1/38 1,405 1,471 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/19 (Prere.) 2,080 2,316 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/19 (Prere.) 1,650 1,837 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/17 (Prere.) 6,650 6,949 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.000% 7/1/17 (Prere.) 3,500 3,630 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 6.000% 7/1/18 (Prere.) 5,000 5,489 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 3,000 4,231 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.600% 9/1/16 18,335 18,335 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,369 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,724 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/32 1,000 1,178 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,243 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 10,000 11,195 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/39 500 555 2 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.590% 9/8/16 3,800 3,800 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.560% 9/8/16 7,400 7,400 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 6,498 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/22 1,400 1,710 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,445 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.000% 7/1/21 100 113 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 2,840 3,216 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.650% 12/1/41 3,370 3,440 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.750% 12/1/41 1,005 1,023 Massachusetts Housing Finance Agency Single Family Housing Revenue 3.500% 6/1/42 1,045 1,121 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/43 2,845 2,995 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/44 2,865 3,043 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 6/1/45 1,475 1,581 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 3,000 3,111 Massachusetts Port Authority Revenue 5.000% 7/1/25 1,230 1,484 Massachusetts Port Authority Revenue 5.000% 7/1/30 2,000 2,424 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,800 2,176 Massachusetts Port Authority Revenue 5.000% 7/1/33 4,650 5,592 Massachusetts Port Authority Revenue 5.000% 7/1/34 3,845 4,712 Massachusetts Port Authority Revenue 5.000% 7/1/35 1,500 1,840 Massachusetts Port Authority Revenue 5.000% 7/1/40 6,850 8,339 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/17 (Prere.) 4,715 4,915 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/22 5,000 6,107 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 3,110 3,786 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/26 5,000 6,084 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 10,000 12,157 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 7,250 8,809 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/29 11,450 13,902 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 8,000 9,766 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 8/15/32 4,000 4,551 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 2,400 2,838 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/34 2,000 2,495 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 10,000 11,989 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 8/15/36 5,000 5,594 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 1/15/37 3,000 3,331 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 20 21 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/37 5,000 6,189 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/38 2,660 3,210 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 13,000 17,328 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 3,750 5,052 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/29 2,000 2,341 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/33 2,050 2,400 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 4.000% 6/1/37 1,960 2,154 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/38 2,750 3,219 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/43 5,000 5,840 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/44 5,000 6,092 Massachusetts Transportation Fund Revenue (Rail Enhancement Program) 5.000% 6/1/40 5,000 6,140 Massachusetts Transportation Fund Revenue (Rail Enhancement Program) 4.000% 6/1/45 7,300 8,192 Massachusetts Transportation Fund Revenue (Rail Enhancement Program) 5.000% 6/1/45 5,640 6,901 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,887 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 4,339 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 6,095 4,919 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 542 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/22 3,000 3,681 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/27 8,000 10,150 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/28 975 1,230 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 2,103 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/32 2,415 2,791 Massachusetts Water Resources Authority Revenue 5.000% 8/1/17 (Prere.) 500 520 Massachusetts Water Resources Authority Revenue 5.000% 8/1/17 (Prere.) 875 911 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 (Prere.) 2,950 3,315 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 (Prere.) 2,775 3,221 1 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 (Prere.) 500 580 Massachusetts Water Resources Authority Revenue 5.500% 8/1/20 (4) 1,000 1,181 Massachusetts Water Resources Authority Revenue 5.000% 8/1/21 (Prere.) 180 215 Massachusetts Water Resources Authority Revenue 5.000% 8/1/21 (Prere.) 820 980 Massachusetts Water Resources Authority Revenue 5.000% 8/1/21 (Prere.) 4,450 5,317 Massachusetts Water Resources Authority Revenue 5.000% 8/1/22 (Prere.) 2,400 2,943 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,866 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 2,000 2,310 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 5,000 6,561 Massachusetts Water Resources Authority Revenue 5.000% 8/1/28 800 1,043 Massachusetts Water Resources Authority Revenue 5.000% 8/1/29 6,000 7,123 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,270 2,917 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,395 Massachusetts Water Resources Authority Revenue 5.000% 8/1/32 5,000 6,400 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 7,500 7,793 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,025 13,545 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 6,310 9,007 Massachusetts Water Resources Authority Revenue 4.000% 8/1/36 7,200 8,191 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,710 3,295 Massachusetts Water Resources Authority Revenue 5.000% 8/1/40 2,690 3,371 Massachusetts Water Resources Authority Revenue 5.000% 8/1/40 9,860 12,357 Massachusetts Water Resources Authority Revenue 5.000% 8/1/42 1,000 1,193 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 11,916 Massachusetts Water Resources Authority Revenue 5.000% 8/1/44 8,000 9,632 Massachusetts Water Resources Authority Revenue VRDO 0.610% 9/8/16 1,100 1,100 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,148 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 7,000 8,244 Scituate MA GO 4.000% 9/15/39 3,000 3,317 University of Massachusetts Building Authority Revenue 5.000% 11/1/31 2,500 3,137 University of Massachusetts Building Authority Revenue 5.000% 11/1/32 4,060 5,068 University of Massachusetts Building Authority Revenue 5.000% 5/1/38 (4) 1,615 1,726 University of Massachusetts Building Authority Revenue 5.000% 5/1/38 2,000 2,402 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 3,000 3,640 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 6,695 8,027 University of Massachusetts Building Authority Revenue 5.000% 11/1/40 3,000 3,669 University of Massachusetts Building Authority Revenue 5.000% 11/1/44 3,365 4,071 Worcester MA GO 5.250% 8/15/21 (14) 315 316 Guam (0.4%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/33 3,000 3,440 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 2,250 2,627 Total Tax-Exempt Municipal Bonds (Cost $1,429,280) Total Investments (99.5%) (Cost $1,429,280) Other Assets and Liabilities-Net (0.5%) Net Assets (100%) 1 Securities with a value of $455,000 have been segregated as initial margin for open futures contracts. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $6,681,000, representing 0.4% of net assets. 3 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). Massachusetts Tax-Exempt Fund (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
